REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance:  
	Figure 5 of the application describes the claimed invention.

    PNG
    media_image1.png
    676
    683
    media_image1.png
    Greyscale

2.	The prior art made of record fails to teach or fairly suggest in combination an audio processing apparatus for a multi-party call ad an audio processing method for a multi-party call, comprising: 
	obtaining a preset attribute value of each of at least one audio signal currently obtained by a first electronic device participating in a multi-party call, wherein the preset attribute value is configured to accommodate the audio signal collected by each of a plurality of electronic devices participating in the multi-party call according to an attribute configuration rule determined according to a positional relationship between the plurality of electronic devices;
	determining a target attribute value configured for the audio signal collected by the first electronic device; 
	detecting a target audio signal from the at least one audio signal obtained by the first electronic device and prohibiting the first electronic device from outputting the first audio signal, wherein a comparison result between a corresponding preset attribute value of the first audio signal and the target attribute value satisfies a first condition.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	The prior art made of record and not relied upon is considered pertinent to applicant disclosure.
	LundsGaard (US 2013/0017811 A1) disclose in a multi-party call comprise audio signals processing.
	Krack et al. (US 2015/0195411 A1) teach a remote audio may include the audio output from a communication device to at least one other communication device in multi-party call.
	Hetherington (US 2015/0372654 A1) disclose system and method for dynamically mixing audio signals of a multi-party call.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412